DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 13-21 and 23, drawn to enhanced borehole fluid recovery methods using
electrically generated heat, classified in E21B 43/2401.
Il. Claim 22, drawn to treating a hydraulically fractured wellbore, classified in E21B 43/26.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single
combination. The subcombinations are distinct if they do not overlap in scope and are not obvious
variants, and if it is shown that at least one subcombination is separately usable. In the instant case,
subcombination I has separate utility such as heating formation fluids to enhance mobility resulting from the reduce viscosity and subcombination II has a separate utility such as hydraulically fracturing a
formation. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Glen P. Belvis on 8 August 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 13-21 and 23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 22 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claims 14-21 are objected to because of the following informalities:  
.  Appropriate correction is required.
The recitation “the compound optics system” in claim 15 lacks antecedent basis.
The recitation “the formation” in claim 23, line 3 lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 13, 16, 17, 18, 19, 20 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schultz et al., U.S. 8,464,794 published 30 December 2010.
Schultz et al. discloses a method (col. 1, lines 13-17) of enhancing fluid communication between a borehole and a formation in the earth, the method comprising: positioning a high power laser tool (fig 2, 20, 26; col. 9, lines 55-61) in a predetermined location within a borehole in a formation; the laser tool in optical communication (27; col. 11, lines 46-50) with a source of a high power laser beam (26), delivering the high power laser beam in a predetermined laser beam delivery pattern (fig 6A, 6B; col. 13, lines 1-22) to the formation; wherein, the laser beam delivery pattern comprises a plurality of laser beam perforation patterns (col. 9, lines 20-22), wherein the location and shape of the laser beam perforation patterns is based at least in part on geological properties (col. 13, lines 54-64) of the formation; whereby the laser beam delivery pattern creates a custom geometry in the formation; whereby fluid communication between the borehole and the formation is increased (col. 8, lines 51-58).

Schultz et al. discloses the custom geometry in the formation comprises laser induced fracturing (col. 2, lines 25-29).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 13, 17, 20 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 10 of U.S. Patent No. 9,719,302. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patented claim 1 includes all the limitations of pending claim 13.
Patented claim 9 includes all the limitations of pending claims 17 and 20 including the pie or disc shaped geometry.
Patented claim 10 includes all the limitations of pending claim 23.
Claims 13, 14, 15, 16, 17, 18, 19, 20, 21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9 and 10 of U.S. Patent No. 10,683,703. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patented claim 1 includes all the limitations of pending claim 13.
Patented claims 2-9 include all the limitations of pending claims 14-21 respectively and verbatim.
Patented claim 10 includes all the limitations of pending claim 23.
Allowable Subject Matter
Claims 14 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the objections above pending a Terminal Disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
9 September 2021
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676